Citation Nr: 9922184	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis, type B.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.


REMAND

The veteran filed his original claim for entitlement to 
service connection for hepatitis types A and B in July 1988.  
In a September 1989 rating action, the RO denied entitlement 
to service connection for possible liver disease (positive 
hepatitis A and B).  The veteran filed a timely notice of 
disagreement (NOD) in December 1989 and perfected his appeal 
in January 1990.  In January 1991, the Board remanded the 
case for further evidentiary development.

The case was returned to the Board in October 1991 at which 
time the Board denied entitlement to service connection for 
hepatitis.  The veteran filed a Motion for Reconsideration in 
February 1992 and the motion was granted in May 1992.

In a September 1992 decision, the Board granted service 
connection for residuals of hepatitis.  In an October 1992 
rating action, the RO assigned a noncompensable evaluation 
for the service-connected hepatitis, type B.

The veteran filed a claim for an increased evaluation for his 
service-connected hepatitis, type B in December 1992.  In a 
December 1993 rating action, the RO denied entitlement to an 
increased evaluation for service-connected hepatitis, type B.  
The veteran filed a timely NOD in October 1993 and perfected 
his appeal in November 1993.

In an August 1996 Remand, the Board sought further 
evidentiary development prior to adjudication of the issue of 
entitlement to an increased evaluation for service-connected 
hepatitis type B.  Subsequent to further evidentiary 
development, the case was returned to the Board for 
adjudication upon the merits.  In a January 1998 decision, 
the Board denied entitlement to an increased evaluation for 
service-connected hepatitis, type B.
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals).  While this case was pending before the 
Court, the Office of General Counsel for VA, on behalf of the 
Secretary, and the veteran, by and through his attorney, 
filed a joint motion for remand and for stay of proceedings.  
In an Order dated on December 11, 1998, the Court granted the 
parties' motion and vacated the January 1998 decision by the 
Board.  The case was remanded to the Board for compliance 
with the directives stipulated in the motion.

As set forth in the December 1998 joint motion, the bases for 
the remand centered around the issue that the Board, in 
evaluating the assignment of a rating to a particular 
disability, did not comply with its duty to assist the 
veteran in the development of facts pertinent to his claim.  
Specifically, the parties referred to the March 1997 fee-
basis examination as incomplete because necessary testing was 
not performed. The parties referred to Green v. Derwinski, 1 
Vet. App. 121, 123 (1991), which held that the Secretary's 
failure to follow the examiner's suggestion renders the 
examination inadequate for purposes of § 5107(a).  The 
parties also cited Stegall v. West, 11 Vet. App. 268, 271 
(1998) in support of their assertion that the March 1997 
examination was not in compliance with earlier Board Remands.  
Additionally, the parties pointed out that there was no 
indication in the March 1997 examination report whether the 
veteran's treatment records were reviewed prior to the 
examination.  

In the instant case, it appears that the March 1997 VA 
consultation examiner recommended fetoprotein and liver 
ultrasound testing.  It appears from a review of the record 
that the testing was not performed.  Furthermore, while the 
examiner noted that the veteran's records were reviewed, no 
specific mention was made of pertinent laboratory test 
results.  To ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim, 
the Board determines that further development of the claim is 
necessary. 

The statutory duty to assist the veteran in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate. Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, the Board is of 
the opinion that another VA examination, as specified in 
greater detail below, should be performed.

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him in recent years for his 
hepatitis, type B.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2. The RO should schedule the veteran for 
an appropriate VA examination.  All tests 
and/or studies, including fetoprotein and 
liver ultrasound testing, should be 
conducted.  The claims folder and a copy 
of this Remand must be made available to 
and thoroughly reviewed by the examiner 
prior to the examination and the examiner 
should indicate in the report that he or 
she has reviewed the claims folder and 
pertinent records.
The examiner is requested to identify all 
residuals attributable to the veteran's 
service-connected hepatitis, type B.  The 
examiner should also state whether there 
is demonstrable liver damage with mild 
gastrointestinal disturbance; minimal 
liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or 
other therapeutic measures; moderate 
liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, 
fatigue, and mental depression; or marked 
liver damage manifest by liver function 
test and marked gastrointestinal 
symptoms, or with episodes of several 
weeks duration aggregating three or more 
a year and accompanied by disabling 
symptoms requiring rest therapy.  38 
C.F.R. § 4.114, Diagnostic Code 7345 
(1998).  Any indications that the 
veteran's complaints of symptomatology 
are not in accord with physical findings 
on the examination should be specifically 
addressed and discussed in the 
examination report.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3. Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.

4. Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
evaluation for service-connected 
hepatitis, type B.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










